Exhibit 10.25

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MACALLAN PARTNERS LLC ASSIGNMENT OF DEBT AGREEMENT
 


THIS ASSIGNMENT OF DEBT AGREEMENT DATED August 8, 2014
BY AND AMONG:
 
MACALLAN PARTNERS LLC, a corporation organized under the  laws  of the Delaware,
with an office located at 1201 N. Orange Street, Suite 7401, Wilmington
, DE 19801-1186  (the  "ASSIGNEE ");


  Audit Prep Services LLC, Inc., (the "ASSIGNOR "). 8605 Santa Monica
Blvd., Suite 36640, Los Angeles, CA, 90069
 
AND:


Las Vegas Railway Express, Inc., a corporation organized under the laws
of Delaware, with an office located at: 6650 Via Austi Parkway, Suite 140, Las Vegas, NV, 89119 (the "DEBTOR ").
 
WHEREAS:


A.The Assignor is currently the beneficial owner of $29,771.61 of debt of the
Debtor (the "Debt"), evidenced by a note held by Assignor (the ''Note"), a copy
of which is attached hereto as Exhibit A.


B. The Assignor wishes to sell, grant, assign, and transfer $20,000.00 of the
Debt (the "Assigned Debt") to Assignee, and Assignee wishes to purchase the
Assigned Debt upon the terms and conditions set forth in this agreement (the
"Agreement ").


 
NOW, THEREFORE , THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual promises, covenants, conditions, representations and warranties
 hereinafter contained , the parties to this agreement (the "Parties"),
intending to be legally bound , agree as follows:


I.  Sale  and   Transfer   of   the   Assigned   Debt.   Upon  the  execution  of  this Agreement
 (the "Closing") and subject to the terms and conditions of this Agreement , the Assignor shall sell, grant, assign, convey and deliver to the Assignee, and the Assignee shall purchase and accept from the Assignor , the Assigned Debt, including all
right and obligations thereunder , for the
purchase  price  specified  in  Section  2 below.  The Assigned Debt shall
be   subject   to   the terms   of the   Note, except   such terms that   are
amended by this Agreement.  Payment for the debt shall be received by
the assignor
from the assignee by wire transfer of immediately available funds in an amount as set
forth in this agreement, upon assignee's confirmation of the clearance of the converted shares in DTC.

 
 
1

--------------------------------------------------------------------------------

 
 
2. Purchase Price. In exchange for the Debt, the Assignee shall pay $15,000.00
cash to the Assignor by wire transfer.


3. Delivery   of   Note.  At the Closing, the Assignor   shall deliver to the
Assignee one or more notes representing the Assigned Debt.


4.  Representations, Warranties And Covenants Of The Assignor


4.1 The Assignor represents, warrants and covenants to the Assignee that:


(a) Authority. The Assignor has all necessary power and authority
to execute, deliver and perform this Agreement and to
consummate the transactions provided for herein. This Agreement has been duly authorized, executed and delivered by the Assignor and constitutes
a valid and binding obligation of the Assignor enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement by the Assignor does not and will
not violate any provision of any law, regulation or order, or conflict with or
result
in the breach of, or constitute a default under, any material agreement or instrument to which
the Sellers are a party or by which the Sellers may be bound or affected.


(b) Title. The Assignor has good and marketable title to
the Convertible Debt free and clear of all liens and encumbrances, and has the ability to freely transfer the Assigned Debt.


(c) Non-Affiliate   Status.   The Assignor  is not  now  nor  has  ever
 been  an affiliate of the Company or its predecessor(s) ; as such term is
defined  in the  Securities Act  of 1933, as amended (the "Securities Act").


(d) Duly Endorsed. Assignor hereby represents and warrants to the Assignee that
certificates representing the Assigned Debt will be duly endorsed upon their
transfer to the Assignee.


(e) No   Prepayment.  The  Assigned  Debt  has  not  been  prepaid  in  full  or
 in part, and the full amount of the Assigned Debt is due and owing by the Debtor to the Assignor.
The Debtor has been given notice of this Assignment by the Assignor.


4.2 The representations , warranties and covenants contained in Section 4.1 are
provided for the exclusive benefit  of the Assignee  and  a breach  of any  one
or more  thereof  may be waived by the Assignee in whole or in part
at  any  time  without  prejudice  to  its  rights
 in respect to any other breach of the same or any other representation or warranty or covenant. Any representations, warranties and covenants contained in Article 4 will survive the signing of this Agreement.


5. Right to Convert Debt. he Debtor and the Assignee agree that at the Assignee
's option, the Acquired Debt, or any portion thereof, may be converted into
shares of common stock of the Debtor (the "Shares") in the amount of $15,000.00
at the fixed share price of 0.0075 per Share. Any Shares acquired by Assignee
through the conversion of the Acquired Debt may only be resold by Assignee in
compliance with the Securities Act of 1933, pursuant to a registration statement
or an exemption from registration under the Securities Act of 1933. At no time
will assignee convert any amount of the acquired debt into common stock that
would result in the assignee owning more than 4.99% of the debtor's common stock
outstanding.


 
2

--------------------------------------------------------------------------------

 
 
6.  Consent of Debtor.

6.1 The Debtor agrees and consents to the assignment of the Acquired
Debtor to the Assignee by the Assignor, and the possible conversion, at the
Assignee's option, of the Acquired Debt or portion thereof.


6.2  The Debtor represents , warrants and covenants to the Assignee that:


(a)  The full amount of the Debt is due and owing  at  the  time  of
 this Agreement , and


(b)  The Debt has not been prepaid in full or in part.


6.3 The Debtor agrees and acknowledges and that the Assignee is entitled to make
demand for payment or conversion pursuant to the terms of the Note and this
Agreement at any time for full or partial payment of the full amount of the
Acquired Debt.


7. Authorizations. Each of the Parties represent and warrant that each has
the proper authorization and power to enter into this agreement and effect the
actions required therein, including, but not limited to, necessary board
resolutions or other approvals, as required.


8. Entire Agreement. This Agreement constitutes the complete understanding
between the Parties with respect to the subject matter hereof, and no
alteration, amendment or modification of any of the terms and provisions hereof
shall be valid unless made pursuant to an instrument in writing signed by
each party.


9. Fees   and   Costs.  The Parties   shall each bear   their   own fees and
costs    incurred   m connection with this Agreement.


10. Binding Effect.  This  Agreement  shall  be  binding  upon  and  inure
to  the  benefit of the Parties and their respective heirs, personal
representatives , executors, successors and assigns.


11. Governing Law. This Agreement has been made in and shall be construed and
enforced in accordance with the laws of the State of Delaware.


12. Survival   of Representations   and   Warranties. All representations and
warranties made by the Sellers and the Buyer shall survive the Closing.


 
3

--------------------------------------------------------------------------------

 
 
13. Jurisdiction   and   Venue.  Any  claim  or  controversy   arising  out  of  or  relating    to  the
interpretation, application or enforcement of any provision  of this
Agreement,  shall be submitted for resolution to a court of competent
jurisdiction in New York. The parties hereby consent to personal jurisdiction
and venue in New York.


14. Construction   and   Severability.  In the  event  any
provision  in  this  Agreement shall,
 for any reason, be held to be invalid or unenforceable , this Agreement shall be construed as though
it
did  not  contain  such  invalid  or  unenforceable  provision,  and  the  rights  and obligations  of  the
parties  hereto  shall  continue  in  full  force  and  effect  and  shall    be
 construed and enforced in accordance with the remaining provisions hereof.


15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A signed copy of this Agreement
delivered by facsimile, email or other
means of electronic transmission shall be deemed to have the same legal effect as an original signed copy of
this Agreement.


16. Paragraph   Headings.    The  paragraph   headings   contained   in  this  Agreement   are
 for convenience only and shall  not  affect  in  any  manner  the  meaning  or
 interpretation  of this Agreement.


17. Rule of Construction   Relating to
Ambiguities.  All  Parties  acknowledge  that  they  have each carefully read
and reviewed this Agreement  with  their  respective  counsel  and/or other
representative,   and  therefore,  agree  that  the  rule  of  construction  that  ambiguities
shall be construed against the drafter of the document shall not be applicable.


18. Deposit and Clearance:  If the assignee is unable to deposit and clear the
shares of the company for any reason, the assignee may return any shares for
cancellation to the transfer agent and (a) cancel the transaction and not make
payments to the assignor or (b) demand the return of any payments advanced by
the assignee to the assignor.

 
[The Remainder of this page intentionally left blank]


 
4

--------------------------------------------------------------------------------

 
 
[Signature Page to Assignment  of Debt Agreement]






 


IN WITNESS WHEREOF this agreement was signed by the parties hereto as of the day
and year first above written .








ASSIGNEE:
 


MACALLA N PARTNERS LLC


 
 
By:/s/ Adam Didia

 
 
 Name: Adam Didia

Title:  Member
 


ASSIGNOR:
 


Audit Prep Services LLC, Inc.
 


 
By: /s/ Michael Psomas

 
 Name: Michael T. Psomas

Title:   President


 


DEBTOR:




Las Vegas Railway Express, Inc.
 
By: /s/ Michael Barron
 
Name: Michael A. Barron
 
Title:  CEO
 
 
 
 
5

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 